NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                               File Name: 12a0903n.06

                                            No. 10-5513

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT                                   FILED
                                                                                     Aug 15, 2012
SONYA PARROTT AKERS,
                                                                                 LEONARD GREEN, Clerk

          Plaintiff-Appellant,

v.                                                         ON APPEAL FROM THE
                                                           UNITED STATES DISTRICT
THE COUNTY OF BELL; ALBEN BROCK, JR.,                      COURT FOR THE EASTERN
individually and in his official capacity as Bell County   DISTRICT OF KENTUCKY
Judge Executive; NEIL WARD, individually and in his
official capacity as Bell County Attorney; COYE H.
SILCOX, in his official capacity as a member of the
Bell County Fiscal Court; HUBERT DOZIER, in his
official capacity as a member of the Bell County Fiscal
Court; RICK CORNETT, in his official capacity as a
member of the Bell County Fiscal Court; LONNIE
MAIDEN, JR., in his official capacity as a member of
the Bell County Fiscal Court; ANDREW WILLIAMS,
in his official capacity as a member of the Bell County
Fiscal Court,

          Defendants-Appellees.

                                                       /

Before:          MARTIN and GIBBONS, Circuit Judges; STEEH, District Judge.*

          BOYCE F. MARTIN, JR., Circuit Judge. This is a wrongful discharge case. Sonya Parrott

Akers was terminated from her job as a secretary for the Bell County Attorney’s Office in December

2007, approximately one year after she ran for public office and lost the election. Akers filed suit

in federal district court claiming that her discharge violated her due process rights, her First



          *
       The Honorable George Caram Steeh, United States District Judge for the Eastern District
of Michigan, sitting by designation.
No. 10-5513
Akers v. County of Bell, et al.
Page 2

Amendment rights, and Kentucky’s Whistleblower Act. The district court granted summary

judgment to the defendants: The County of Bell; Judge/Executive Alben Brock, Jr.; County Fiscal

Court members Coye Silcox, Hubert Dozier, Rick Cornett, Lonnie Maiden, Jr., and Andrew

Williams; and County Attorney Neil Ward. Akers appeals the grant of summary judgment, arguing

that the district court erred in (1) finding that she had failed to present sufficient evidence of a causal

link between her allegedly protected speech and her discharge; (2) determining that her campaign

speech was “mixed speech”; and (3) adjudicating her Kentucky Whistleblower Act claims on the

merits. For the following reasons, we AFFIRM the judgment of the district court.

                                                    I.

        Sonya Parrott Akers worked as a secretary for the Bell County Attorney’s Office in Pineville,

Kentucky, from 1999 until December 2007. Akers was an at-will employee. She first worked in the

Office under former County Attorney John Golden and later worked under County Attorney Neil

Ward, who succeeded Golden in 2003 and remained in office during the rest of Akers’s employment.

Akers’s primary duties under Ward were to assist him with his work as the District Court prosecutor,

both in and out of court, and to prepare lawsuits to collect delinquent taxes.

        In 2006, Akers ran as a candidate for Bell County Circuit Court Clerk in the local public

election. During the campaign and the election, Akers observed what she believed to be violations

of election laws. Akers communicated with the Kentucky Attorney General and the Board of

Elections regarding possible election law violations, but she did not offer evidence of the substance

of these communications.
No. 10-5513
Akers v. County of Bell, et al.
Page 3

       Akers continued to work as a secretary for the County Attorney while she campaigned for

office. During the campaign, she wore a political button at the office and in the courtroom; solicited

votes and discussed campaign issues while at work; and gathered election documents in the office.

Ward, her supervisor, did not prohibit her campaign activities in the office.

       Akers lost her bid for election. According to both Akers and the defendants, after her

election loss Akers was “upset and depressed” and angry about her loss. The defendants allege, and

Akers does not contest, that her workplace conduct deteriorated after the election. She treated people

at work—including fellow employees, elected officials and their staff, and the general public with

whom she interacted in the courthouse and the County Attorney’s Office—with disrespect and

“contempt.”

       Ward met with Akers in January 2007 to discuss her conduct and request that she behave

more professionally in the office and treat people more kindly. According to Akers, following this

meeting she “remained bitter.” Akers’s behavior did not improve and she continued to treat co-

workers and the public rudely. Ward testified that Akers’s rude and aggressive behavior disrupted

the regular functioning of the County Attorney’s Office.

       In 2007, the County Judge/Executive, Alben Brock, Jr., instituted an incentive raise program

for employees who received pay from County funds; Akers was such an employee. An employee

was eligible to receive a raise if he or she received a merit-based recommendation from his or her

supervisor. Ward did not recommend Akers for a raise through this program in 2007, and Akers did

not receive such a raise. Akers approached two magistrates in December with questions about the

incentive program and why she had not received a raise. Upon hearing of her inquiries, Judge Brock
No. 10-5513
Akers v. County of Bell, et al.
Page 4

set up a meeting with Akers to discuss the incentive raise program. He testified that, at this meeting,

he asked Akers if she had any questions about the program; she responded that she “understood it

completely . . . [but] in the legal community that’s what we do, we ask questions we know the

answers to.”

       In December, Ward and Judge Brock met with Akers and terminated her effective

immediately. Akers cites the date of her discharge as December 28, 2007.

       Akers filed a complaint in the District Court for the Eastern District of Kentucky, Southern

Division, alleging discharge in violation of her due process rights; wrongful discharge in violation

of her First Amendment rights for her campaign speech, reporting of alleged election law violations,

and complaints regarding the County incentive program; and discharge in violation of Kentucky’s

Whistleblower Act. Defendants moved for summary judgment.

       The parties conducted discovery, including taking depositions of Akers and the defendants.

Following discovery, the district court granted defendants’ motion for summary judgment. Akers

appeals the district court judgment, arguing that the court erred in granting summary judgment on

her First Amendment claim and in adjudicating her state law claim on the merits.

                                                  II.

       We review de novo the district court’s grant of summary judgment. Regan v. Faurecia Auto.

Seating, Inc., 679 F.3d 475, 479 (6th Cir. 2012). Summary judgment is proper when the pleadings,

depositions, answers to interrogatories, admissions on file, and affidavits show “that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). The initial burden rests with the party moving for summary judgment to show
No. 10-5513
Akers v. County of Bell, et al.
Page 5

an absence of a genuine issue of material fact, after which the burden shifts to the nonmoving party

to present “specific facts showing that there is a genuine issue for trial.” Jakubowski v. Christ Hosp.,

Inc., 627 F.3d 195, 200 (6th Cir. 2010) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)). When reviewing a motion for summary judgment, this Court “must draw all reasonable

inferences in the light most favorable to the nonmoving party.” Stansberry v. Air Wisconsin Airlines

Corp., 651 F.3d 482, 486 (6th Cir. 2011) (citing Vaughn v. Lawrenceburg Power Sys., 269 F.3d 703,

710 (6th Cir. 2001)).

                                                  III.

        A.      First Amendment Retaliation Claims

        Akers claims that the County terminated her employment in violation of her First

Amendment right to free speech. Akers contends that she was fired in retaliation for her campaign

speech and her complaints to officials about possible election law violations.

        In order to make a prima facie case for wrongful termination of a public employee in

retaliation for engaging in speech protected by the First Amendment, Akers must show that: “(1)

[she] was participating in a constitutionally protected activity; (2) the defendant’s action injured

[Akers] in a way likely to deter a person of ordinary firmness from further participation in that

activity; and (3) the adverse action was motivated at least in part by [Akers’s] protected conduct.”

Ctr. for Bio-Ethical Reform, Inc. v. Napolitano, 648 F.3d 365, 371 (6th Cir. 2011) (citing, inter alia,

Mt. Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274 (1977)). To demonstrate that she

was engaged in the first element—speech protected by the First Amendment—Akers must show that

“the speech at issue addresses a matter of public concern, and . . . that the employer had no
No. 10-5513
Akers v. County of Bell, et al.
Page 6

overriding state interest in efficient public service that would be undermined by the speech.”

Murphy v. Cockrell, 505 F.3d 446, 449 (6th Cir. 2007); see also Banks v. Wolfe Cnty. Bd. of Educ.,

330 F.3d 888, 892 (6th Cir. 2003) (citing Pickering v. Bd. of Educ. of Twp. High Sch., Dist. 205, 391
U.S. 563, 568 (1968)). To establish the third prong, causation, Akers must “point to specific,

nonconclusory allegations reasonably linking her speech to employer discipline.” Rodgers v. Banks,

344 F.3d 587, 602 (6th Cir. 2003) (internal quotation marks omitted).

       1.      Causation

       Assuming, arguendo, that Akers’s campaign speech and reports of election law violations

are protected speech under the first prong and that her termination meets the second prong, we

consider whether she has established a causal link under the third prong. To meet the causation

burden, as noted in Eckerman v. Tennessee Department of Safety, 636 F.3d 202, 209 (6th Cir. 2010),

the employee must present:

       [E]nough evidence of a retaliatory motive such that a reasonable juror could conclude
       that [adverse employment action] would not have occurred but for his engagement
       in protected activity. A causal link can be shown through direct or circumstantial
       evidence, including showing temporal proximity between engaging in protected
       activity and suffering an adverse employment action that may create an inference of
       causation.

If the employee meets this initial burden, it then falls to the employer to show by a preponderance

of the evidence that it would have reached the same decision to terminate the employee even in the

absence of the protected speech. Id. at 208. Once the employer presents this evidence, “summary

judgment is warranted if, in light of the evidence viewed in the light most favorable to the plaintiff,

no reasonable juror could fail to return a verdict for the defendant.” Id.
No. 10-5513
Akers v. County of Bell, et al.
Page 7

       The district court found that, regardless of whether Akers established that all or some of her

speech was protected, she failed to show that her discharge was motivated by any of her allegedly

protected speech and therefore did not establish the third prong. See Ctr. for Bio-Ethical Reform,
648 F.3d at 371; see also Banks, 330 F.3d at 892. Akers argues on appeal that the district court erred

in finding that her campaign speech and her reports of election law violations were not a motivating

factor in her discharge by the County. Akers alleges that Ward’s disapproval of her 2006 campaign

activities and his awareness of her reports of election law violations motivated, at least in part, his

decision to fire her. She offers evidence that Ward was opposed to her campaign methods at work

and objected to her post-election behavior at work; she concedes that he “never prohibited” her from

working on her campaign. Despite the approximately twelve-month gap between her loss in the

election and her discharge by Ward, Akers argues that her termination was close enough in time to

her allegedly protected speech to contribute to an inference of a retaliatory discharge.

       “[W]e have accepted temporal proximity as a valid basis from which to draw an inference

of retaliatory motivation under limited circumstances. Specifically, the more time that elapses

between the protected activity and the adverse employment action, the more the plaintiff must

supplement [her] claim with other evidence of retaliatory conduct to establish causality.” Vereecke

v. Huron Valley Sch. Dist., 609 F.3d 392, 400 (6th Cir. 2010) (citation and internal quotation marks

omitted). This Court has found a causal link when the temporal gap is short, generally fewer than

six months. See DiCarlo v. Potter, 358 F.3d 408, 421-22 (6th Cir. 2004) (finding a causal inference

where the time lag was twenty-one days) (citing, inter alia, Parnell v. West, No. 95-2131, 1997 WL
No. 10-5513
Akers v. County of Bell, et al.
Page 8

271751, at *3 (6th Cir. May 21, 1997) (finding no inference of retaliation where the time lag was

seven months)).

         Akers’s campaign speech ceased after the November 2006 election, her meeting with Ward

regarding her workplace behavior took place in January 2007, and her reports of election law

violations allegedly took place “not long into the fall election” and “during the early part of 2007.”

She was not terminated from her job until late December 2007. We agree with the district court that

the approximately ten- to twelve-month gap between Akers’s allegedly protected speech and her

discharge does not support an inference of retaliatory motive. Therefore, we consider whether the

other evidence she has adduced supports a more direct showing of retaliatory motive under the third

prong.

         While Akers has offered evidence that Ward disliked some of her 2006 campaign speech in

the workplace and knew of her complaints regarding potential election law violations, Akers has not

offered evidence linking Ward’s decision to fire her nearly a year later to her campaign speech or to

her speech regarding election law violations. Her allegations of causation and retaliatory motive are

broadly characterized and conclusory and make general assumptions about people’s knowledge of

facts and reactions to her behavior. She does not offer factual evidence from which it is possible for

us to conclude that she would not have been fired in December 2007 but for her campaign speech

and her complaints of election-law violations. Further, Akers concedes that Ward never reprimanded

her for, or even discussed with her, her campaign speech and activities while she ran for office.

Akers has failed to meet the third prong because she has not presented “specific, nonconclusory

allegations reasonably linking her speech to employer discipline.” Rodgers, 344 F.3d at 602. She
No. 10-5513
Akers v. County of Bell, et al.
Page 9

has not presented “enough evidence of a retaliatory motive such that a reasonable juror could

conclude that [her discharge] would not have occurred but for [her] engagement in protected

activity.” Eckerman, 636 F.3d at 209.

       Furthermore, the defendants have shown by a preponderance of the evidence that Ward

would have terminated Akers even in the absence of her campaign speech and her reporting of

election law violations. See Hughes v. Region VII Area Agency on Aging, 542 F.3d 169, 180 (6th

Cir. 2008) (“Defendant bears the burden of demonstrating that legitimate grounds existed justifying

the termination.” (internal quotation marks omitted)); see also Eckerman, 636 F.3d at 208. There

is substantial evidence of Akers’s poor behavior following the election, including rudeness,

unprofessionalism, and abrasiveness with both the general public and her co-workers. After the

election and continually until her discharge, Akers behaved aggressively with colleagues, verbally

attacked public officials in public while performing her work duties, and disrupted the normal

function of Ward’s duties. Ward, Brock, and others received numerous complaints about the manner

in which Akers treated her co-workers and the general public during work hours throughout 2007.

Ward testified that, because of Akers’s confrontational and “hateful” behavior with Ward’s

courthouse colleagues, he asked her to forgo her courtroom duties to avoid disrupting his court

appearances, after which “the only thing she had left to do was answer the phone and . . . collect

taxes.” After Ward met with Akers in January 2007 to discuss her behavior and request that she treat

others more professionally, the record indicates she continued to act with disrespect and in a

confrontational manner.
No. 10-5513
Akers v. County of Bell, et al.
Page 10

       Akers’s poor behavior harmed the ability of the County Attorney’s Office to conduct its

business, and her poor behavior was a legitimate, non-retaliatory motive for her discharge. See

Eckerman, 636 F.3d at 209. Viewing the evidence in the light most favorable to Akers, defendants

have established, and Akers has conceded, that she engaged in inappropriate workplace behavior

following the election, and defendants have shown that Ward terminated Akers due to this behavior.

Not only has Akers failed to present specific allegations of a causal link and temporal proximity

sufficient to establish that her allegedly protected speech was a substantial or motivating factor in

her discharge, but the defendants have also shown by a preponderance of the evidence that the

County would have terminated Akers because of her poor workplace behavior following the election,

regardless of her allegedly protected speech. Therefore, the district court did not err in granting the

defendants’ motion for summary judgment.

               2.      Constitutionally Protected Speech

       Akers also argues that the district court erred in finding that her electoral campaign speech

“should at the very least be viewed as ‘mixed speech,’ with some statements touching on matters of

public concern,” rather than finding that this speech was fully protected by the First Amendment.

Because—regardless of whether this speech or any of her other speech was protected by the First

Amendment—we find that Akers has failed to demonstrate causation, we need not address this

claim. Moreover, because a Pickering balancing analysis is required regardless of whether the

plaintiff’s speech is fully public or mixed public and private, Connick v. Myers, 461 U.S. 138, 149-

50 & n.10 (1983), and because the district court did in fact conduct such an analysis, any error
No. 10-5513
Akers v. County of Bell, et al.
Page 11

committed by the district court in finding that the campaign speech was mixed, instead of purely

political, was harmless.



       B.      Kentucky Whistleblower Claim

       Akers asserted claims under the Kentucky Whistleblower Act against the County of Bell,

Judge Brock and Ward in their official and individual capacities, and against the other defendants

in their official capacities alone. The district court granted summary judgment for the defendants

on the whistleblower claims against: Judge Brock and Ward in their individual capacities with

prejudice because the Whistleblower Act does not impose individual civil liability; all defendants

in their official capacities with prejudice because Akers failed to show that her whistleblowing

activities were a contributing factor in her termination, as required under Kentucky law; and all

defendants in their official capacities without prejudice due to the sovereign immunity of the state

in federal court under the Whistleblower Act.

       On appeal, Akers argues that the district court: (1) abused its discretion by retaining

jurisdiction over the pendent state law claims; (2) erred in finding that sovereign immunity for all

defendants in their official capacity was not waived by the Kentucky Whistleblower Act, Ky. Rev.

Stat. § 61.103; (3) erred in applying the federal, rather than the state, summary judgment standard;

and (4) erred in applying the incorrect standard of causation to the whistleblower analysis. We find

that the district court did not abuse its discretion and did not err in its findings on the merits of

Akers’s whistleblower claims.

               1.      Jurisdiction over State Law Claims
No. 10-5513
Akers v. County of Bell, et al.
Page 12

       “A district court has broad discretion in deciding whether to exercise supplemental

jurisdiction over state law claims.” Musson Theatrical, Inc. v. Fed. Exp. Corp., 89 F.3d 1244, 1254

(6th Cir. 1996). “[S]upplemental jurisdiction does not disappear when the federal claim that gave

rise to original jurisdiction in the first place is dismissed. Following such a dismissal, the district

court in its discretion may properly choose whether to exercise § 1367(a) jurisdiction over the

supplemental state-law claims; however, such a decision is ‘purely discretionary.’” Orton v.

Johnny’s Lunch Franchise, LLC, 668 F.3d 843, 850 (6th Cir. 2012) (citation omitted); see also

Musson Theatrical, 89 F.3d at 1254 (“[A] district court ‘may’ (rather than must) decline to exercise

jurisdiction if ‘the district court has dismissed all claims over which it has original jurisdiction.’”

(quoting 28 U.S.C. § 1367(c)(3))). Here, the district court acted within its discretion when, after

granting summary judgment on Akers’s federal claims, it chose to retain jurisdiction over, and

decide, the Kentucky whistleblower claims that Akers raised in her complaint.

               2.      Sovereign Immunity

       We next address Akers’s argument that the defendants—in their official capacities—waived

their Eleventh Amendment sovereign immunity. “[S]tate governments and entities that can be

considered arms of the state are immune from suits for money damages under the Eleventh

Amendment.” Rodgers, 344 F.3d at 594 (internal quotation marks omitted). One exception to this

rule is waiver; that is, “if a State waives its immunity and consents to suit in federal court, the

Eleventh Amendment does not bar the action.” Atascadero State Hosp. v. Scanlon, 473 U.S. 234,

238 (1985) (abrogated on other grounds). “[I]n order for a state statute or constitutional provision

to constitute a waiver of Eleventh Amendment immunity, it must specify the State’s intention to
No. 10-5513
Akers v. County of Bell, et al.
Page 13

subject itself to suit in federal court.” Rose v. Stephens, 291 F.3d 917, 925 (6th Cir. 2002) (internal

quotation marks omitted). We have found that the language of the Kentucky Whistleblower Act,

“which specifically waives Kentucky’s sovereign immunity only in its own courts, is insufficient to

waive the state’s immunity from suit in federal court.” Id. Alternatively, a state may waive its

Eleventh Amendment immunity by consenting to the suit. Lawson v. Shelby Cnty., Tennessee, 211
F.3d 331, 334 (6th Cir. 2000). “Consent may . . . take the form of a voluntary appearance and

defense on the merits in federal court.” Id.

       Here, defendants did not argue sovereign immunity in the district court, but the district court

raised the issue on its own and found, as an alternative reason to dismiss Akers’s claims, that the

defendants were immune from federal suit in their official capacities under the Eleventh

Amendment. The Act’s waiver of sovereign immunity applies only in Kentucky state courts and

does not waive immunity in federal courts. Rose, 291 F.3d at 925. Akers argues on appeal that the

County and the individual defendants in their official capacities consented to her state law

whistleblower claims by appearing in federal court and defending the claim on the merits.

       The defendants appeared in the district court but defended against the state law whistleblower

claims only by arguing that the claims were barred by the statute of limitations, a defense that the

district court found failed as to the compensatory damages sought by Akers. Although the Kentucky

courts have not spoken definitively on whether or not a statute of limitations defense is a defense on

the merits, the Kentucky Court of Appeals has held that a “dismissal due to a statute of limitations

is in no way dependent on nor reflective of the merits . . . in the underlying action.” Alcorn v.

Gordon, 762 S.W.2d 809, 812 (Ky. Ct. App. 1988) (internal quotation marks omitted). Thus,
No. 10-5513
Akers v. County of Bell, et al.
Page 14

because the defendants’ statute of limitations argument was not a “defense on the merits in federal

court,” they have not waived their sovereign immunity under the Act. We affirm the district court’s

finding that the defendants did not waive their sovereign immunity.

       Because we find that defendants in their official capacities are immune from suit in federal

court, and because Akers’s final two arguments on appeal—regarding the summary judgment

standard and the causation standard—relate only to her claims against the defendants in their official

capacities, we do not reach these final two arguments.

                                                 IV.

       We therefore AFFIRM the judgment of the district court.